Exhibit HIBBETT SPORTS, INC. AMENDED AND RESTATED (1996) STOCK OPTION PLAN SECTION 1.PURPOSE The purpose of this Plan is to promote the interests of the Company and its shareholders by granting Options to purchase Stock to Employees in order (1) to provide an additional incentive to each Employee to work to increase the value of the Company's Stock, and (2) to provide each Employee with a stake in the future of the Company which corresponds to the stake of each of the Company's shareholders. SECTION 2.DEFINITIONS Each term set forth in this Section 2 shall have the meaning set forth opposite such term for purposes of this Plan and, for purposes of such definitions, the singular shall include the plural and the plural shall include the singular. 2.1.Affiliate means any corporation, partnership, joint venture or any other entity (i) that, directly or indirectly, is controlled by the Company or (ii) in which the Company owns, directly or indirectly, a significant equity interest, in either case as determined by the Committee. 2.2.Board means the Board of Directors of the Company. 2.3.Change in Control shall be deemed to have occurred if (i) any person" as such term is used in Sections 13(d) and 14(d) of the Exchange Act (other than the Company, any trustee or other fiduciary holding securities under any employee benefit plan of the Company, any company owned, directly or indirectly, by the shareholders of the Company in substantially the same proportions as their ownership of Stock of the Company, Saunders Karp & Megrue, L.P. or any Affiliate thereof, or the Anderson Shareholders (as defined in the Stockholders Agreement dated as November 1, 1995 among the SK Equity Fund L.P., SK Investment Fund L.P., the Company and certain shareholders of the Company named therein)), is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the Company representing 50% or more of the combined voting power of the Company's then outstanding securities; (ii) during any period of two consecutive years (not including any period prior to the adoption of the Plan), individuals who at the beginning of such period constitute the Board, and any new director (other than a director designated by a person who has entered into an agreement with the Company to effect a transaction described in clause (i), (iii), or (iv) of this paragraph) whose election by the Board or nomination for election by the Company's shareholders was approved by a vote of at least two-thirds of the directors then still in office who either were directors at the beginning of the two-year period or whose election or nomination for election was previously so approved, cease for any reason to constitute at least a majority of the Board; (iii) the shareholders of the Company approve a merger or consolidation of the Company with any other corporation, other than a merger or consolidation that would result in the voting securities of the Company outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) more than 50% of the combined voting power of the voting securities of the Company or such surviving entity outstanding immediately after such merger or consolidation; or (iv) the shareholders of the Company approve a plan of complete liquidation of the Company or an agreement for the sale or disposition by the Company of all or substantially all of the Company's assets.If any of the events enumerated in clauses (i) through (iv) occur, the Committee shall determine the effective date of the Change in Control resulting therefrom, for purposes of the Plan. 2.4.Code means the Internal Revenue Code of 1986, as amended. 2.5.Committee means a committee appointed by the Board to administer this Plan which at all times shall consist of two or more members of the Board.To the extent the Board considers it desirable to comply with or qualify under Rule 16b-3 of the Exchange Act, each member of the Committee shall be a "non-employee director" within the meaning of Rule 16b-3.The Board may from time to time remove members from, or add members to, the Committee. Vacancies on the Committee shall be filled by the Board.The Committee shall select one of its members as Chairman and shall hold meetings at such times and places as it may determine. 2.6.Company means Hibbett Sports, Inc., a Delaware corporation, or any successor to such corporation, and its Affiliates. 2.7.Employee means any full-time employee of Hibbett Sporting Goods, Inc. or its wholly owned subsidiaries who the Committee, acting in its absolute discretion, has determined to be eligible for the grant of an Option under this Plan. 2.8.Exchange Act means the Securities Exchange Act of 1934, as amended. 2.9.Fair Market Value means, unless otherwise determined by the Committee, the closing price on the date of determination for a share of Stock, or if there were no sales on such date, the most recent prior date on which there were sales, as reported by The Wall Street Journal or, if The Wall Street Journal does not report such closing price, such closing price as reported by a newspaper or trade journal selected by the Committee. 2.10.ISO means an option granted under this Plan to purchase Stock which is intended by the Company to satisfy the requirements of Code Section 422. 2.11.Non-ISO means an option granted under this Plan to purchase Stock which is not intended by the Company to satisfy the requirements of Code Section 2.12.Option means an ISO or a Non-ISO. 2.13.Option Agreement means the written agreement or instrument which sets forth the terms of an Option granted to an Employee under this Plan. 2.14.Option Price means the price which shall be paid to purchase one share of Stock upon the exercise of an Option granted under this Plan. 2.15.Plan means this Hibbett Sports, Inc. Amended and Restated 1996 Stock Option Plan, as amended from time to time. 2.16.Rule 16b-3 means the exemption under Rule 16b-3 to Section 16(b) of the Exchange Act or any successor to such rule. 2.17.Stock means the $.01 par value common stock of the Company. SECTION 3.SHARES RESERVED UNDER THE PLAN There shall be 238,566 shares of Stock reserved for use under this Plan [the number of shares of Stock reserved for use under this Plan was subsequently increased by an additional 650,000 shares- See Registration Statement on Form S-8 (Reg. No. 333-63094) filed June 15, 2001], and such shares of Stock shall be reserved to the extent that the Company deems appropriate from authorized but unissued shares of Stock and from shares of Stock which have been reacquired by the Company.Furthermore, any shares of Stock subject to an Option which remain unissued after the cancellation, expiration or exchange of such Option thereafter shall again become available for use under this Plan. SECTION 4.EFFECTIVE DATE The effective date of this Plan shall be the date it is adopted by the Board, provided that to the extent this Plan provides for the issuance of ISOs, the shareholders of the Company shall approve those portions of this Plan related to the granting of ISOs within twelve (12) months after the date of adoption.If any Options are granted under this Plan before the date of such shareholder approval, such Options automatically shall be granted subject to such approval. SECTION 5.ADMINISTRATION 5.1.Authority of Committee.The Plan shall be administered by the Committee.Subject to the terms of the Plan and applicable law, and in addition to other express powers and authorizations conferred on the Committee by the Plan, the Committee shall have full power and authority to: (i) designate Employees to participate in the Plan; (ii) determine the type of Options to be granted to an eligible Employee; (iii) determine the number of shares of Stock to be covered by an Option; (iv) determine the terms and conditions of any Option; (v) determine whether, to what extent, and under what circumstances an Option may be exercised in cash, shares of Stock, other securities, or other property, or canceled, forfeited, or suspended and the method or methods by which Options may be exercised, canceled, forfeited, or suspended; (vi) interpret and administer the Plan and any instrument or agreement relating to, or grant made under, the Plan; (vii) establish, amend, suspend, or waive such rules and regulations and appoint such agents as it shall deem appropriate for the proper administration of the Plan; and (viii) make any other determination and take any other action that the Committee deems necessary to or desirable for the administration of the Plan. 5.2.
